CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Registration Statement on FormS-1 of PhytoMedical Technologies, Inc. and Subsidiaries of our report dated January 27, 2010, on our audits of the consolidated balance sheets of PhytoMedical Technologies, Inc. and Subsidiaries ("the Company") as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended, and to the reference to us under the heading "Experts" in the Registration Statement. Our report, dated January 27, 2010, contains an explanatory paragraph that states that the consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company has experienced recurring losses from operations since inception, and has a substantial accumulated deficit. These conditions raise substantial doubt about the Company's ability to continue as a going concern. /S/ PETERSON SULLIVAN LLP Seattle, Washington April 2
